Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Application Status
In response to the previous Office action, an advisory action mailed on 08/30/2022), Applicants filed a response and amendment received on 09/20/2022.  Said amendment was made to Claim 6.  Thus, Claims 6 and 7 are at issue and present for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 (claim 7 dependent therefrom) recites the phrase “normal pressure” which is indefinite.  It is unclear what the metes and bounds of “normal pressure” is because what one considers ‘normal’ may differ from person to person.  Furthermore, the noted phrase is not defined in the instant specification.  In the interest of advancing prosecution, the noted phrase is interpreted as “atmospheric pressure”.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

It is noted by the Examiner that all of the previously made rejections under 35 USC § 103 are withdrawn in favor of a new rejection shown below, and that none of the previously cited references are used in the new rejection.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent No. 10881761 with an effective filing date of 08/11/2015) in view of Ftaiha (US Patent No. 5261612), an evidentiary reference of Kim et al. (Human Collagen Isolated from Adipose Tissue, Biotechnol. Prog., 2012, Vol. 28, No. 4, pages 973-980) and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).
	The instant claims are drawn to a method for extracting Type I collagen in a polymer state from a liposuction effluent using supercritical fluid extraction comprising, 
(a) introducing a liposuction effluent into a supercritical extraction device and supplying C02, which is an extraction solvent, to an extraction reactor; 
(b) maintaining the pressure of the C02 supplied to the extraction reactor at 200 to 300 bar and the temperature at 30 to 40 °C to extract lipids through an outlet provided with a cooler; and 
(c) adjusting the pressure to normal pressure and separating the reactor to obtain the Type I collagen in the polymer state, 
wherein the molecular weight of the Type I collagen in the polymer state is 140 kDa or greater and 300 kDa or less.
	Wang et al. teach a method of extracting a collagen using a supercritical fluid (SCF), i.e., CO2, under a pressure of 100-500 bar at a temperature between 30-50° C. for 20 min to 5 days from animal skin, wherein said SCF is applied along with a co-solvent, ethanol (see claims 1, 2 and 11). 
	Wang et al. do not teach the use of a liposuction effluent.
Ftaiha teaches a method and apparatus for extracting injectable collagen from human adipose tissue removed by liposuction (see abstract, Background Art and Figure 1).
The evidentiary reference of Kim et al. teach that human adipose tissue contain high percentage of adipocytes that express Type I, IV, VI collagens abundantly (see last sentence of page 975 continued to page 976) which can be extracted from human adipose tissue removed by liposuction (see Abstract and Figure 1).  The Examiner notes that it is an inherent feature of Type I collagens to have a molecular weight ranging from 140 to 300 kDA.
It would have been obvious to a person of ordinary skill in the art (POSITA) prior to the effective filing date of the claimed invention to practice a method of extracting Type I collagen using SCF CO2 as taught by Wang et al., and Ftaiha in an appropriate reactor.  A POSITA would have been motivated to practice such methods because the use of SCF extraction method allows native structures and conformations of collagens to be preserved (see column 3, lines 37-39 of Wang et al.)  As discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a single combination.  The references clearly show that the claimed methods were known to be used in equivalent fields of endeavor, i.e., methods for extracting collagens from liposuction effluent; thus, it is considered obvious to combine them together.  A POSITA would have had a reasonable expectation of success to practice such methods because all of the methods, conditions, and apparatus used for practicing such methods were rampantly used as evidenced by Wang et al., Ftaiha and Kim et al. prior to the effective filing date of the claimed invention.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art.  
It is noted by the Examiner that none of the arguments Applicants provided pertain to the new rejection of record because none of the previously cited references are used in the new rejection. 

Conclusion
Claims 6-7 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656